Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because Hori et al., Cheng et al., Ting et al. or LIAO et al. appear to be the closest prior art references.  However, theses references fail to teach a radiation sensor element having a non-conductive film extending between the interconnection face and the back face and laterally surrounding the copper-pillar interconnection element, the front face comprises, laterally beyond the edge face, a depression extending in a thickness direction perpendicular to the base plane, and the non-conductive film comprises, laterally beyond the edge face, an edge protrusion part extending in the depression as in claim 1; arranging the support plate and the substrate such that the basal face faces the front face and the depression is arranged laterally beyond the edge face; and coupling the sensor tile to the substrate such that the back face faces the interconnection face, the non-conductive film extends between the interconnection face and the back face, the copper-pillar interconnection element is arranged between the interconnection face and the back face, and the non-conductive film laterally surrounds the copper-pillar interconnection element, whereby an edge protrusion part of the non-conductive film, extending in the depression, is formed as in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893